Citation Nr: 0515816	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  00-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from August 1992 to August 
1998.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for a right ankle disability.  Several other 
service connection claims were also denied in the March 1999 
rating action, which the veteran also appealed.

In a July 2002 decision, the Board adjudicated claims of 
entitlement to service connection for lumbar and thoracic 
spine disabilities, bilateral knee disabilities, and a left 
ankle disability.  Accordingly, the only claim which remains 
pending for appellate consideration is the right ankle claim. 

The record reflects that a videoconference Board hearing was 
scheduled for January 2002, for which the veteran did not 
appear, explaining that he was undergoing medical treatment.  
He requested postponement and rescheduling of the hearing.  A 
second videoconference Board hearing was then scheduled for 
June 2002, for which the veteran did not appear.  He provided 
no explanation, and did not request that the hearing be 
rescheduled.  

This matter was previously before the Board in September 
2003, at which time it was remanded for additional 
evidentiary development.  As will be explained herein, the 
actions requested by the Board in that remand have been 
undertaken, and the case is now ready for appellate 
adjudication on the merits.  


FINDINGS OF FACT

The service medical records document right ankle problems in 
May 1994; however, the post-service medical evidence shows no 
current clinical pathology relating to the right ankle, and 
no complaints, treatment, or diagnosis related to the right 
ankle from 2001 forward.


CONCLUSION OF LAW

A current right ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a November 2004 letter implementing VA's duty to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claim and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the 
appellant was advised by virtue of a March 1999 rating 
decision, and a detailed Statement of the Case (SOC) issued 
in October 1999 and subsequent Supplemental Statements of the 
Case issued during the pendency of this appeal, of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  Any notice provided by VA must be 
read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield v. Nicholson, supra, slip op. at 27. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matter being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
Private medical evidence has been secured for the file.  In 
addition, the Board scheduled the veteran twice recently 
(both times in May 2004) for VA examinations; one of those 
was postponed, and the veteran failed to appear for the other 
without explanation or a request to schedule it.  For its 
part, VA has done everything reasonably possible to assist 
the veteran, and no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's DD 214 reflects that his primary military 
specialty was survival equipment mechanic, and that he had 
also trained as a rescue swimmer.  

The service medical records show that the veteran underwent a 
pre-induction physical examination in January 1992.  The only 
prior medical history noted by the veteran regarding his 
musculoskeletal system was a fractured right ankle when he 
was nine years old.  On examination, his lower extremities 
and musculoskeletal structures were found to be normal.  The 
veteran underwent physical examinations in January 1994, at 
which time he noted a prior medical history of a fractured 
right ankle with no sequelae.  On examination, the veteran's 
lower extremities and other musculoskeletal structures were 
evaluated as showing no abnormalities.  In May 1994, the 
veteran complained of right foot and ankle sprain.  He gave a 
history of a right ankle break two years previously.  The 
assessments were possible soft tissue injury and mild ankle 
sprain.  May 1994 X-ray films of the right ankle were normal.  
A separation examination was conducted in May 1998, at which 
time the lower extremities and musculoskeletal structures 
were found to be normal.  A history of a right ankle 
fracture, well healed with no sequelae, was noted.  

The veteran was afforded a VA orthopedic examination in 
October 1998.  He denied any having any injury or disease 
prior to military service.  He claimed that he had injured 
his back while performing his military duties as a combat 
swimmer.  The veteran also reported that he had sustained 
knee and ankle disabilities due to the running he did in the 
military.  A thorough musculoskeletal examination was 
conducted, which showed no foot abnormalities.  X-ray films 
of the ankles were not taken, and no clinical findings or 
diagnosis relating to either ankle were made.  

In his August 1999 notice of disagreement (NOD), the veteran 
reported that his service medical records contained several 
notations regarding treatment for his ankle complaints.  The 
veteran reported that he had laxity in his ankles due to 
stretched tendons that had been caused by his use of swimming 
fins in the military for four years as a rescue swimmer.  The 
veteran further contended that the VA examiner of October 
1998 had only done a cursory examination, and had not 
adequately reported his physical disorders.

In his substantive appeal of March 2000, the veteran claimed 
that he frequently was unable to perform his duties as a 
combat swimmer in the military due to the poor condition of 
his back, knees, and ankles.  He claimed that his pain was so 
bad that it required him to take 3200 milligrams of Motrin 
every day.  The veteran alleged that the deciding factor for 
him to leave the military was his inability to perform his 
military duties due to his physical pain.

VA received letters from the veteran's private physicians in 
August 2000.  A letter from Dr. H indicated that the veteran 
had been his patient since December 1999.  Dr. H noted that 
the veteran suffered from recurrent bilateral ankle sprains.  
Dr. H opined that the veteran's recurrent ankle sprains were 
a result of the veteran's in-service use of swimming fins, 
which had caused stretched tendons.  The second letter was 
from Dr. C, and related only to the veteran's spinal 
problems.

The veteran's private treatment records were received in 
September 2000.  In February 2000, he complained of problems 
with his back, right knee, and both ankles.  On examination, 
there was slight tenderness in the ankles.  Radiological 
study of the ankles suggested mild ligamentous laxity in the 
lateral aspect of both ankles, and probable small benign bone 
island of the distal right tibia.  An assessment of mild 
bilateral recurrent ankle sprains was made.  In June 2000, 
the veteran complained of ankle pain, but no clinical 
findings were made.  

Another VA orthopedic examination was provided for the 
veteran in September 2000.  The examiner noted that he had 
reviewed the claims file both prior to, and after, the 
examination.  The veteran complained of bilateral ankle pain 
and instability as a result of repeated in-service twisting 
injuries.  On examination, no abnormalities were noted on the 
examination of the ankles, and there was a full and 
apparently painless range of motion.  X-ray films of the 
ankles were reported to be within normal limits, except for a 
distal tibial bone island.  The diagnostic impressions 
included a history of multiple bilateral ankle sprains.  The 
examiner commented that there was no acute pathology 
associated with the veteran's ankles at the time of the 
examination.

Most recently, two VA examinations of the right ankle were 
scheduled for May 2004.  The March 2005 Supplemental 
Statement of the Case reflects that the veteran called to 
reschedule an appointment originally scheduled for May 6, 
2004, and that by telephone the veteran and VAMC agreed on a 
rescheduled date of May 10, 2004.  The veteran did not report 
for the second scheduled examination, and has not provided 
any explanation for his failure to report or subsequently 
requested a rescheduled examination. 

III.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all the 
evidence, including that pertinent to service, establishes 
that the disorder was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service). 

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
the Federal Circuit explained the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without 
such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be."  Harris v. 
West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326(a), 3.327(a) (2004). Under 38 C.F.R. § 3.655, 
when a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member.  38 
C.F.R. § 3.655.

IV.  Analysis

The veteran contends that service connection is warranted for 
a right ankle disorder, which he maintains was incurred in 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992). 

Essentially, there is no evidence of a currently manifested 
disability of the right ankle.  In this regard, when most 
recently examined in September 2000, the VA examiner 
concluded that there was no acute pathology associated with 
the veteran's ankles on that examination.  On clinical 
evaluation, no abnormalities were noted with regard to the 
ankles, and there was a full and apparently painless range of 
motion.  In addition, X-ray films of the ankles were reported 
to be within normal limits, except for a distal tibial bone 
island.  This lone finding does not represent a finding of an 
underlying disability of the right ankle, inasmuch as it is 
productive of no physical or functional impairment, as was 
clear from the clinical findings of the right ankle made in 
2000.  The condition diagnosed at that time was merely a 
history of bilateral ankle sprains.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

Similarly, when the veteran was examined by VA in 1998, there 
was no indication of any right ankle disability.  The Board 
points out that even the private medical records dated in 
2000 failed to identify a chronic disability of the right 
ankle.  In this regard, in February 2000 the only symptoms 
noted were slight tenderness in the ankles and radiological 
studies suggestive of mild ligamentous laxity in the lateral 
aspect of both ankles, and probable small benign bone island 
of the distal right tibia.  An assessment of mild bilateral 
recurrent ankle sprains was made.  The Board points out that 
subsequent evidence and records have not been indicative of 
any ligamentous laxity, and that, later in June 2000, the 
veteran complained of ankle pain, but no clinical findings or 
diagnoses were made.  The July 2000 letter from Dr. H, noting 
that the veteran suffered from recurrent bilateral ankle 
sprains, does not include any clinical findings supporting 
such a diagnosis.

Further, the record does not include any evidence dated 
subsequent to September 2000 making reference to any right 
ankle symptoms, treatment, or diagnosis.  The veteran has had 
ample opportunity to identify and/or provide such evidence, 
if in fact it existed, and has not done so.  Essentially, the 
Board is unable to conclude, based upon the evidence, that 
the claimed right ankle disorder represents a permanent, 
chronic disability related to the veteran's period of 
service.  There is no indication that a right ankle disorder 
is currently manifested or that it has been active at any 
time during the past four years or more.  

In addition, the Board cannot identify any competent medical 
opinion, based upon anything other than the veteran's 
reported history, which etiologically links the claimed right 
ankle disorder to service.  The Board is aware that in July 
2000 Dr. H provided an opinion for the record to the effect 
that the veteran's recurrent ankle sprains were a result of 
his in-service use of swimming fins, which had caused 
stretched tendons.  However, there is no indication that this 
opinion was made based upon a review of the claims folder 
and/or service medical records, and therefore, necessarily, 
the opinion was based on the history as reported by the 
veteran.  The Court has held that a medical opinion premised 
upon an unsubstantiated account by a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant].

Furthermore, chronicity of the right ankle problems in 
service is not shown.  Following the sole complaints of right 
ankle problems which were documented in May 1994 only, there 
were no further documented right ankle problems in service 
and no indication of any right ankle pathology or disability 
shown by the 1998 separation examination.  Dr. H's July 2000 
opinion also failed to discuss or account for these 
aforementioned facts. 

Finally, the Board would like to address the matter of pre-
existence of a right ankle disability, but notes that this 
discussion is for the sake of completeness only and is 
largely immaterial, inasmuch as the claim has been denied due 
to lack of evidence of a currently diagnosed right ankle 
disability.  The Board notes that the veteran had a history 
of a fractured right ankle at the age of nine.  However, the 
record clearly documents that this was not symptomatic or 
considered to be in any way disabling at that time of the 
veteran's enlistment into service.  The Board also notes that 
a history of a right ankle fracture in 1992 was recorded in a 
1994 service medical record; however, the Board is unable to 
find any other documentation or reference to such an injury, 
to include in other medical histories provided by the veteran 
himself.  Accordingly, the veteran is presumed to have been 
in sound condition on enlistment.  The veteran has not 
argued, nor does the evidence establish, that a right ankle 
disability existed prior to service and was permanently 
aggravated therein.

Accordingly, the appeal must fail, as there is no current 
diagnosis of the claimed right ankle disability.  In sum, for 
the reasons and bases provided above, the greater weight of 
probative evidence in this case preponderates against the 
claim of entitlement to service connection for a right ankle 
disability.  The evidence is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection for a right ankle 
disability is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


